Title: From George Washington to Samuel Powel, 5 February 1789
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon Feby 5th 1789

The letters which you did me the honor of writing to me on the 6th & 26th of last month, came duly to hand; and their enclosures were safely delivered to my Nephew, Bushrod Washington, who has lately become a resident of Alexandria—where, and at the Courts in its vicinity, he means to establish himself in the practice of the Law. No apology, my dear Sir, on this or any other occasion was, or will be, necessary for putting any letter you may wish to have safely conveyed to a friend in these parts, under cover to me.
All the political manœuvres which were calculated to impede, if not to prevent the operation of the new government, are now brought to a close until the meeting of the new Congress; and although the issue of all the Elections are not yet known, they are sufficiently displayed to authorise a belief that the opposers of the government have been defeated in almost every instance. Although the elections in this State are over, it will be sometime (from the extent of it) before the Representatives to Congress can be finally announced. From conjecture however, it is supposed the majority will be federalists—some are so sanguine as to believe that seven out of the ten will be so—but this, as I have already said, is altogether conjecture—and vague conjecture—for much pains has been taken—and no art left unessayed to poison the mind, and alarm the fears of the people into opposition. In the list of the Electors which has been published by the Executive authority of this State, there appears (as far as I am acquainted with the characters of the gentleman) eight decided friends to the New Constitution.
Be the cause of the British Kings insanity what it may, his situation (if alive) merits commiseration. Better, perhaps, would it have been for his nation, though not for ours (under present prospects) if this even had happened at the time Doctr Franklin,

you say, supposes his Majestys constitution was first tinged with the malady under which he is now labouring.
Mrs Washington, the Major & Fanny, and others under this roof, write in best wishes & affectionate regard for Mrs Powell and yourself—and I am Dear Sir Your Most Obedt and very humble Servant

Go: Washington

